NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
TYCO HEALTHCA.RE GROUP LP
AND M_ALLINCKRODT INC., _
Plaintiffs-Appellants,
V.
MUTUAL PHARMACEUTICAL COMPANY, INC.
AND UNITED RESEARCH LABORATORIES, INC.,
Defendants-Appellees.
2010-1513
Appeal from the United States District Court for the
District of NeW Jersey in case no. 07-CV-1299, Judge
Stanley R. Chesler.
ON MOTION
ORDER
Mutual Phar1naceutical Co1npany, Inc. and United
Resea1'ch Laboratories, Inc. (Mutual) move to strike
portions of Tyco Hea1thcare Group LP and Ma]linckrodt
lnc.’s reply brief on pages 14 and 18 asserting that
overseas sales of the Levanxol® 5 and 10 ing te::nazepa1n
capsules are not prior art. Tyco opposes Mutual replies.

TYCO HEALTHCARE v. MUTUAL PHA_R,MA 2
Upon consideration thereof,
lT lS ORDERED THATZ
(1) The motion is deferred for consideration by the
merits panel that is assigned to hear the case.
(2) The parties are directed to file three additional
copies of the motion, opposition, and reply within 10 days
of the date of filing of this order. Those copies shall be
transmitted to the merits panel along with a copy of this
order. `
FoR THE CoURT
FEB 1 7 2011 131 Jan Horbaly
Date J an Horbaly
Clerk
0
ccc Henry J. Renk, Esq.
Jeremy C. Lowe, Esq.
s19 Fl|.£B
U.S. COURT 0F APPEALS FM
THE FEDERAL ClRCU¥T
FEB 17°Z011
.|AN|'l0RBAf¥
CLEH!